Title: To Thomas Jefferson from Joseph Rapin, 10 August 1801
From: Rapin, Joseph
To: Jefferson, Thomas


Votre Exelence
de washinton le 10 Aousts 1801
je prand la Libertee de vous infformer que je Sui de Retour de philadelphie en Cas que vous eussiez qu’elque ordre a me Comuniquer. Jai Convercé avec Mr. Le Maire il est charmé de Bientot avoir L’honneur de vous appartenir il fut immediattement après la Reception de la lettre que je lui Ecrivis avant votre depart; faire les arrengement avec Monsieur Létombe qui lui accordat trente dolare par mois Cest ce qu’il demandat il me dit que quand il demandat les dit trente dolare il Croyoit que vous donniez chaque année deux habillement Complet a votre Maitre d’hotel je lui dit qu’il avoit été mal informé et que trente dolare etoient tres emple parfaitement des genereux Gage et qu a ce prix la vous pouvez avoir un homme et Sa fame qui Rempliroit L’office de feme de charge et que dailleur Son Linge Se trouvoit Blanchi dans la Maison allors il me dit qu’il etoit parfaitement Satisfai de ce prix et qu’il Se flatoit que vous Seriz Satisfait de Son Service et qu’il Se Rendras ici les premiers jours de Septembre et je Remetrais toute chose en Sa charge; et je Laisserais Mes Comptes en ordre dans votre Cabinet.
il ny a Rien de nouveaux n’y dEtrange dans votre Maison. on travïll avec activitée a votre chambre a Couché la charpente est prete a Recevoir le Lattage et le Sallon de Compagni est debarracé des charpentiers et des platreurs et le tapissier est a L’ammeubler; Rien autre a vous informer et Suis le Respectueux Sujet &c de votre Exelence
Joseph Rapin
 
Editors’ translation
Your Excellency
Washington 10 August 1801
I am taking the liberty of informing you that I am back from Philadelphia in case you should have some order to communicate to me. I spoke with Mr. Lemaire, and he is delighted to have the honor to be in your service soon. Immediately after receiving the letter that I wrote to him before your departure, he went to make the arrangements with Mr. Létombe, who granted him thirty dollars per month. That is what he was asking for, and he said that when he requested the aforesaid thirty dollars per month, he thought that you gave your maître d’hôtel two new sets of clothing every year. I told him that he had been ill informed and that thirty dollars were perfectly ample and generous wages, and that for that price you can have a man and his wife who would fulfill the function of housekeeper, and besides his linen would be laundered in the house. Then he told me that he was perfectly satisfied with the price and that he was certain you would be satisfied with his service, and that he will arrive here during the first days of September and that I would put him in charge of everything, and that I would leave my accounts in order in your office.
There is nothing new or strange in your house. They are actively working on your bedroom, the framework is ready to receive the lathing and the drawing room is emptied of the carpenters and plasterers, and the upholsterer is furnishing it. Nothing else to inform you, and I am Your Excellency’s respectful subject, etc.,
Joseph Rapin
